DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 9/8/2021, is acknowledged. Claims 1, 7-8, and 10-16 are amended; Claims 21-23 are newly added; claims 6, 18, and 20 are canceled.  No new matter is present. Claims 1-5, 7-12, 13-17, 19, and 21-23 are currently pending; claim 17 is withdrawn.
The rejection of claims 1-11, 13-16, and 18-20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Election/Restrictions
Claims 1-5, 7-11, 13-16, 19, and 21-23 are allowable. The restriction requirement between species of modulating cooling, as set forth in the Office action mailed on 3/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/17/2021 is partially withdrawn.  Claim 12, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 17, directed to a non-elected invention remains withdrawn from consideration because as a product claim, it does not require all the limitations of the allowable claims which are drawn to a method.
Specifically, Applicant provides evidence drawn to the criticality of the claimed method to achieving acceptable properties with reduced solution heat treatment temperatures and soak times (see, e.g., Remarks, 9/8/2021, pgs. 12-15).  The evidence does not show, however, improved or distinct properties of the product.  Instead, the method demonstrates the ability to achieve substantially the same aluminum alloy product as comparative examples with reduced energy and time requirements.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, Claim 17 is not considered to include all of the limitations of an allowable claim and remains withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 17 directed to an invention non-elected with traverse in the reply filed on 3/17/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-5, 7-12, 13-16, 19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method of making a 6xxx aluminum alloy with the claimed composition, dimensions, wherein the alloy is homogenized, cooled directly to a hot rolling starting temperature at the claimed rate and parameters and achieving a thermal differential of less than 40°C over the entire ingot, hot rolling at the claimed hot rolling starting and exit temperatures such that at least 50% recrystallization is obtained and a thickness reduction the last hot rolling pass is at least 25%, and cold rolling to obtain a cold rolled aluminum alloy sheet.  Applicant’s arguments filed 9/8/2021, are found persuasive in view of Applicant’s amendments to the claims.  Closest prior art Uchida fails to teach the claimed hot rolling exit temperature as required by the amended claims.  Therefore, the rejections under 35 U.S.C. 103 are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735